Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	Claims 1-20 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Naskar (US Patent Application Publication No. 2014/0265038 A1) teaches in Fig. 4, an apparatus for preparing carbon fiber from a fiber precursor.  Naskar teaches that the apparatus comprises of a heating system for converting the filament into a graphitic carbon fiber by teaching that the manufacturing is practiced by subjecting a carbon fiber precursor, where it goes through a carbonization process that is generally conducted at a temperature of at least 400° C. and less than 2200° C. In particular embodiments, the carbonization process includes a low temperature carbonization step conducted at a temperature of at least or above 400° C or 500° C and less than or up to 1200° C, followed by a high temperature carbonization step conducted at a temperature in the range of 1200° C to 2000° C (para. [0006], [0034]), and further subjected to a temperature high enough to produce a graphitized carbon fiber in the graphitization step. Typically, the temperature capable of causing graphitization is a temperature of at least, above, or up to, for example, in the range of 2200° C to 3200° C (para. [0037]).  Naskar also teaches in Fig. 4, the application of sizing, so that the carbon fibers may be functionalized or coated with an appropriate sizing agent, to improve the handling and interaction between the carbon fiber and matrix. 

Sugiura (EP 1 652 997 A1) teaches the application of plurality of sizing to the plurality of distinct surfaces of the carbon fiber in which the plurality of sizing includes at least two different sizing (para. [0028-0029], para. [0042]). Sugiura also teaches various sizing agent comprising different sizing solutions (para. [0042]). Sugimura teaches the use of treatment agent consisting of an epoxy resin is preferable because of its excellent affinity with the single fibers of the carbon fiber bundle and handleability, and also because just a small amount can cause the single fibers to converge. In addition, a carbon fiber bundle which has been treated with an agent consisting of an epoxy resin provides a significantly excellent process passing; for instance the carbon fiber bundle does not wind onto the roller during the sizing steps (para. [0030]). Alternatively, Naskar teaching of a surface treatment process (before the sizing operation) which would be considered a form of sizing applied to the fiber as well, therefore the application of sizing and surface treatment together would be considered equivalent to application of first and second sizing. 

Additionally, Rieder (US Patent Application Publication No. 2001/0051266 A1) teaches the use of compressive forces sufficient to achieve flattening of the filament (abstract). Rieder also teaches the introduction of fibers between a pair of rollers to flatten the fibers (claim 12).  

	However, the prior art of references (of record) do not teach or fairly suggest the subject matter of amended independent claim 1, especially with the combination of the following limitation:
	
“a plurality of surface sizing applicators for applying a plurality of sizings to the plurality of distinct surfaces of the graphitic carbon fiber, the plurality of surf ace sizing applicators comprising at least:
a first sizing applicator configured to apply a first sizing of the plurality of sizings to a first surface of the plurality of distinct surfaces of the graphitic carbon fiber, and
a second sizing applicator configured to apply a second sizing of the plurality of sizings to a second surf ace of the plurality of distinct surfaces of the graphitic carbon fiber, the second sizing being different from the first sizing.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742